MEMORANDUM **
Marques Dean Hamilton, a California state prisoner, appeals pro se the district court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to pay the partial filing fee ordered by the district court. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion the district court’s decision to impose a partial filing fee pursuant to 28 U.S.C. § 1915 and dismissal for failure to pay. Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir.2002). We affirm.
Hamilton failed to comply with the court’s order to pay the $20.00 initial partial filing fee, and failed to explain why he did not pay, even though prison records indicated he possessed funds in his inmate trust account. The district court did not abuse its discretion in dismissing this action without prejudice to refiling upon payment of appropriate fees. See Alexander v. Carson Adult High Sch., 9 F.3d 1448, 1449 (9th Cir.1993).
AFFIRMED.

 This disposition, is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.